WISS, Judge
(concurring in part and in the result):
I agree with the majority opinion except for its disposition of the granted issue based on waiver. As I noted in my separate opinion in United State v. Jeter, 35 MJ 442, 448 (1992), this Court did not invoke waiver in United States v. Ridley, 22 MJ 43 (CMA 1986), which was the controlling ease on the substantive issue in Jeter. Neither did the Court rely on waiver in United States v. Corcoran, 17 MJ 137 (CMA 1984); although the opinion there did not indicate whether the defense at trial had objected to the convening authority as an accuser, the phrasing of the granted issue (that is, ‘WHETHER THE NAVY-MARINE CORPS COURT OF MILITARY REVIEW ERRED ...,” instead of “WHETHER THE MILITARY JUDGE ERRED ...”) suggests that it did not. Indeed, there may be sound reasons for suggesting that this Court not recognize waiver where an issue involves a claimed improper use of power or authority by a high-ranking military officer.
Accordingly, as I did in Jeter, I prefer to follow the route here that has been charted by our precedent and, instead, test this non-jurisdictional error for prejudice. See Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Appellant has alleged none, and I find none; so I join the majority in affirming the decision below.